DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (2019/0006930).
Weber et al. (2019/0006930) disclose(s):
Transport system, figure(s) 1;
Mover Tn;
body with centered axis, figure(s) 2, central vertical line(s).  
Track 2;
first track segment Sk-1;
first coil Ask-1.1;
second track segment Sk;
second coil Ask.1;
controller SRk-1.
	With regard to claim(s) 1 & 12, and the broad control concept, Weber et al. (2019/0006930) disclose(s) track segments with first & second zones comprising upstream & downstream gains.  The first gain is by virtue of the first, physical, coil.  The second, attenuated, gain is by virtue of the superposition of the associated virtual drive coils.  The examiner suggests thinking of it the way one would for a complex variable; which has both real & imaginary components.  When the mover transitions from the first to the second zones, the virtual contribution is superimposed to the real flux component.  Regarding support, please see the abstract, as referenced by the international search authority in designating the reference(s) as X; & additionally: [0009]-[0012], [0018], [0021] & [0026]-[0027].  
	Note that the triggering from first to second gain values is based on the vertical centerline of the mover transitioning into the next zone.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2019/0006930) in view of Suzuki et al. (9,847,742).
Weber et al. (2019/0006930) is/are silent on controller mode.  Weber et al. (2019/0006930) lack(s) explicit recitation of PID control.  Suzuki et al. (9,847,742) teach(es) PID control in a LIM transport system conveying a mover with gain modulation; column(s) 5, third paragraph & column(s) 15, third paragraph though column(s) 16, first paragraph.  
Further, a controller employing a PID control algorithm is exceedingly common in industrial & research applications; virtually to the point of being ubiquitous.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Weber et al. (2019/0006930) to provide/substitute PID control in order to have a smoother system response as taught by Suzuki et al. (9,847,742).  

	Conclusion
Claims 4-6, 8-11 & 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653